391 F.2d 272
Jerry L. LOCKETT et al., Appellants,v.BOARD OF EDUCATION, MUSCOGEE COUNTY SCHOOL DISTRICT, GEORGIA et al., Appellees.
No. 25356.
United States Court of Appeals Fifth Circuit.
March 15, 1968.

Charles Stephen Ralston, New York City, C. B. King, Albany, Ga., Howard Moore, Jr., Atlanta, Ga., Jack Greenberg, Mary Moss, New York City, for appellants.
J. Madden Hatcher, Columbus, Ga., A. J. Land, Hatcher, Stubbs, Land & Rothschild, Columbus, Ga., for appellees.
Before WISDOM, BELL and DYER, Circuit Judges.
PER CURIAM:


1
This appeal involves a further chapter in the conversion of the school system of Muscogee County, Georgia from a dual system based on race into a unitary system. The Board adopted its own plan and was in the process of effectuating it prior to suit. The considerable progress made to date has been without the sanction of an injunction. See Lockett v. Board of Education of Muscogee County School District, Georgia, 5 Cir., 1965, 342 F.2d 225.


2
Appellants moved for further relief in the form of an injunction on the basis of United States v. Jefferson County Board of Education, 5 Cir., 1967, 372 F.2d 836, 380 F.2d 385. The Board assured the District Court that it intended to follow Jefferson. The court denied injunctive relief on this basis but retained jurisdiction of the cause.


3
We conclude that the District Court did not err in denying injunctive relief. We think, however, that the Board should file a plan with the court substantially following the provisions of the Jefferson decree. The case will be remanded so that this may be done. The District Court is authorized to waive the mailing requirement under the mandatory choice section of that decree provided it appears that an effective method of notice is available and will be used as a substitute.


4
Affirmed in part; vacated and remanded for further proceedings not inconsistent herewith.